DETAILED ACTION

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  Applicant is arguing that Ye does not disclose deriving a planar intra mode when the reference blocks at the claimed specific location are unavailable.  The examiner respectfully disagrees.  The specific location of the reference blocks are identical to the claimed reference blocks.  Applicant’s published specification (taken with Fig. 11) states that the reference blocks are D (para. 0230, block D is a left neighboring block located on the downmost side on the left boundary of the current block and B (para. 0233, block B is an upper side neighboring block located on the far right side on the upper boundary of the current block).  Ye discloses these same blocks as above block (A) and left block (L) in para. 0008 with Fig. 13.  Furthermore, Ye discloses that planar mode is considered to fill the available spot in the MPM especially if the above/top neighboring blocks are not available (i.e. deriving a planar mode when the blocks are unavailable to be inserted into a MPM).  It is unclear what applicant is attempting to argue.  Inserting a planar mode into a MPM when the neighboring blocks are unavailable is analogous to deriving the candidate intra prediction mode as planar intra mode (since the candidate intra prediction modes are used to generate/construct a candidate mode list).  Furthermore, please refer to the pertinent art section for additional relevant references.

Notice of Pre-AIA  or AIA  Status


Terminal Disclaimer
The terminal disclaimer filed on 10/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,931,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The independent claims define “wherein the step of constructing the candidate mode list includes deriving candidate modes including one among the first or second modes”.  Therefore, why is it necessary to derive planar modes for both neighboring blocks when the neighboring blocks as unavailable since only one mode will be inserted into the candidate mode list (i.e. calculating/deriving a planar mode to be used for a current block when only one of the neighboring blocks are unavailable)?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 3-4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210176492) in view of Ye et al. (herein after will be referred to as Ye) (US 20200045322).

Regarding claim 1, Kim discloses
a video decoding method performed by a decoding apparatus, the method comprising: [See Kim [Fig. 2] Video decoder.]
deriving a first candidate intra prediction mode based on a first neighboring block which is located on a downmost side among neighboring blocks neighboring a left boundary of a current block; [See Kim [0247] MPM candidates are derived based on the intra prediction mode of adjacent blocks to the current block…the adjacent block is adjacent to bottom left end of the current block (i.e. block B0 or L3 in Fig. 13).]
deriving a second candidate intra prediction mode based on a second neighboring block which is located on a far right side among neighboring blocks neighboring an upper boundary of the current block;  [See Kim [0247] MPM candidates are derived based on the intra prediction mode of adjacent blocks to the current block…the adjacent block is adjacent to top right end of the current block (i.e. block R0 or T3 in Fig. 13).]
constructing candidate mode list for the current block based on the first candidate intra prediction mode and the second candidate intra prediction mode;  [See Kim [Table 4] MPM list using maxAB.]
deriving an intra prediction mode for the current block based on the candidate mode list; generating predicted samples by performing prediction for the current block based on the intra prediction mode; and [See Kim [0247] Intra prediction mode of the current block is derived based on multiple MPM candidates.]
generating a reconstructed picture for the current block based on the predicted samples,  [See Kim [Fig. 2] Video decoder.  Also, see 0004, intra prediction for a current picture.]
wherein the step of constructing the candidate mode list includes deriving candidate modes including one among the first candidate intra prediction mode or the second candidate intra prediction mode, and [See Kim [0247] MPM candidates are derived based on the intra prediction mode of adjacent blocks to the current block.]
wherein the step of constructing the candidate mode list includes deriving the candidate modes by determining whether one of the first candidate intra prediction mode and the second candidate intra prediction mode is greater than a mode index of DC intra prediction mode, based on the first candidate intra prediction mode and the second candidate intra prediction mode being not the same intra prediction mode, and [See Kim [0251 and Table 4] Constructing a MPM candidate list when IntraPredModeA and IntraPredModeB are different and one of the modes is not planar or DC.]
wherein based on one of the first candidate intra prediction mode and the second candidate intra prediction mode being greater than the mode index of the DC intra prediction mode, the candidate modes comprise:  [See Kim [0251] One of the IntraPredMode is a non-directional mode.]
an intra prediction mode derived by obtaining a first value of adding 61 to a greater mode index among a mode index of the first candidate intra prediction mode and a mode index of the second candidate intra prediction mode and obtaining a second value of applying the 64 modular arithmetic operation to the first value and obtaining a result value of adding 2 to the second value, [See Kim [Table 4] Index 2]
an intra prediction mode derived by obtaining a third value of subtracting 1 from agreater mode index among a mode index of the first candidate intra prediction mode and a mode index of the second candidate intra prediction mode and obtaining a fourth value of applying the 64 modular arithmetic operation to the third value and obtaining a result value of adding 2 to the fourth value, and [See Kim [Table 4] Index 3]
an intra prediction mode derived by obtaining a fifth value of adding 60 to a greater mode index among a mode index of the first candidate intra prediction mode and a mode index of the second candidate intra prediction mode and obtaining a sixth value of applying the 64 modular arithmetic operation to the fifth value and obtaining a result value of adding 2 to the sixth value. [See Kim [Table 4] Index 4]
Kim does not explicitly disclose
wherein based on the first neighboring block being unavailable, the first candidate intra prediction mode is derived as a planar intra prediction mode, and wherein based on the second neighboring block being unavailable, the second candidate intra prediction mode is derived as a planar intra prediction mode.
However,
wherein based on the first neighboring block being unavailable, the first candidate intra prediction mode is derived as a planar intra prediction mode, and [See Ye [0008] Planar mode is considered to fill in the spot in the MPM when the left neighboring block is not available or not coded in intra prediction.]
wherein based on the second neighboring block being unavailable, the second candidate intra prediction mode is derived as a planar intra prediction mode. [See Ye [0008] Planar mode is considered to fill in the spot in the MPM when the above neighboring block is not available or not coded in intra prediction.] 
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Kim to add the teachings of Ye, in order to consider spatial neighbors for MPM list derivation based on if the neighbors are available and coded in intra prediction, and to insert additional modes when the neighbors are unavailable [See Ye [0008]].

Regarding claim 3, Kim (modified by Ye) disclose the method of claim 1.  Furthermore, Kim does not explicitly disclose
wherein the step of deriving the first candidate intra prediction mode comprises: deriving an intra prediction mode of the first neighboring block as the first candidate intra prediction mode when the first neighboring block is available and an intra prediction is applied to the first neighboring block, and 
deriving a planar intra prediction mode as the first candidate intra prediction mode when the first neighboring block is not available or the intra prediction is not applied to the first neighboring block.  
However, Ye does disclose
wherein the step of deriving the first candidate intra prediction mode comprises: deriving an intra prediction mode of the first neighboring block as the first candidate intra prediction mode when the first neighboring block is available and an intra prediction is applied to the first neighboring block, and [See Ye [0008] Intra prediction modes used in the left prediction blocks are used as candidates in the MPM…where the neighboring block needs to be available and coded in intra prediction.]
deriving a planar intra prediction mode as the first candidate intra prediction mode when the first neighboring block is not available or the intra prediction is not applied to the first neighboring block.  [See Ye [0008] Planar mode is considered to fill in the spot in the MPM when the left neighboring block is not available or not coded in intra prediction.]
Applying the same motivation as applied in claim 1.


wherein the step of deriving the second candidate intra prediction mode comprises: deriving an intra prediction mode of the second neighboring block as the second candidate intra prediction mode when the second neighboring block is available, an intra prediction is applied to the second neighboring block, and the second neighboring block is included in a current CTU, and 
deriving a planar intra prediction mode as the second candidate intra prediction mode when the second neighboring block is not available or the intra prediction is not applied to the second neighboring block or the second neighboring block is not included in the current CTU.  
However, Ye does disclose
wherein the step of deriving the second candidate intra prediction mode comprises: deriving an intra prediction mode of the second neighboring block as the second candidate intra prediction mode when the second neighboring block is available, an intra prediction is applied to the second neighboring block, and the second neighboring block is included in a current CTU, and [See Ye [0008] Intra prediction modes used in the above prediction block are used as candidates in the MPM set…where the neighboring block needs to be available and coded in intra prediction (the block will be included in a CTU since that’s how current video compression algorithms (i.e. HEVC) work, also see Fig. 9 for a CTU structure.]
deriving a planar intra prediction mode as the second candidate intra prediction mode when the second neighboring block is not available or the intra prediction is not applied to the second neighboring block or the second neighboring block is not included in the current CTU.  [See Ye [0008] Planar mode is considered to fill in the spot in the MPM when the above neighboring block is not available or not coded in intra prediction.]
Applying the same motivation as applied in claim 3.

Regarding claim 5, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 5.

Regarding claim 6, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 5.  The video encoding method of claim 6 is the inverse operations of the decoding method of claim 1.  Furthermore, Kim discloses an encoder with a prediction section (Fig. 1).

Regarding claim 7, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 7.

Regarding claim 8, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 8.

.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiang (US 20210329230) – Fig. 5 and para. 0040 – If the above mode or left mode is unavailable, a default mode is used.  The default mode comprises planar mode.
Liu (US 20170272745) – para. 0037 – If left and above neighboring blocks are unavailable, DC and Planar modes are inserted in the MPM set for the current block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486